Thomas, J.
The office of collector is charged with important duties, not confined to the collection of taxes ; as the returning the lists of persons who have paid taxes, to the selectmen, to enable them to make out the list of voters; the giving to the voter the receipt of his payment of the necessary tax—a receipt which is made by law presumptive evidence of payment, wherever presented. Rev. Sts. c. 3, §§ 2, 3. In the collection of taxes he is invested with large powers—to seize not only the property, but the persons of the citizens; to follow one taxed throughout the Commonwealth, and commit him to prison in whatever count^Mj^^ÉjadÉtound; to bring suits for the collection of taxes in ; to sell the real estate necessary for the payment if, in the opinion of the collector, it cannot be conveniermyT^Jded, to sell the whole parcel taxed. Rev. Sts. c. 8, §§ 3-19. Sts. 1842, c. 34; 1848, c. 166. The faithful execution of these duties requires vigilance and sound judgment, familiarity with the laws regulating the assessment and collection of taxes, and strict integrity. Few of our town officers have more important duties to perform, or are entrusted with the exercise of larger dot
This office was by the plajle and conecto- at auction, and sold without qualification to thelffice at vendr ider. The defendant agreed to buy it for $47.50, act. ^*7 action is brought for the *504price. There was no agreement to elect, and no. election. The action then is for the price of an office of importance and trust, sold at auction. It arises directly between the parties to the sale. It cannot be maintained.
Such a bargain is void, upon the most obvious principles oí public policy. There are no reasons which would justify the giving this office to the lowest bidder, which would not apply to that of assessor or treasurer.
The promise is also without consideration; for the collector has no right to any beneficial use of the money collected for the town. Such use is a breach of his trust. Once, indeed, in two months he is, if required, to exhibit to the selectmen a true account of all moneys received on taxes committed to him, and produce the treasurer’s receipts for all money paid into the treasury by him. Rev. Sts. c. 8, § 45.
In Alvord v. Collin, 20 Pick. 418, the action was between third parties. In that case,* there is a strong intimation by the court, that if the condition of the arrangement was that the person who would collect the taxes for the lowest sum should, at all events, without regard to fitness or qualification, receive the appointment, it would be illegal and void. Precisely the' case supposed has arisen. Judgment for the defendant.

 The record of the proceedings of the was thus:
“ Chose Capt. Absalom Deming constab^^^^^^^^RT Capt. Doming was appointed collector by bidding off said ; for which the town voted in favor, for which he was to collePH^MSes of said town for five per cent., and to procure bonds for his faithful performance to the satisfaction, and sworn.”